Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Henry Cittone (Reg. 57206) on 12/16/2021 (Note: This Amendment is based on the claims submitted on 1/17/2020).
3.        The application has been amended as followings:

1. (Currently Amended) A general purpose single chip controller for imparting controlling, 
monitoring and communication functionality to a device, comprising: 
an analog sub-system to receive analog input signals from one or more sensors; 
a controller sub-system to process the analog input signals and  generate instruction for controlling the device; 
a communication means to establish [[the]] connectivity and communication with a remote gateway; 
wherein the controller sub-system comprises a pulse width modulating controller that supports duty cycle resolution to enable more control over smoothness of the analog input signals and reduce sample-to-output delay. 


2. (Currently Amended) The general purpose single chip controller of claim 1, wherein the general purpose single chip controller determines the connectivity and communication with the remote gateway. 

3. (Currently Amended) The general purpose single chip controller of claim 1, wherein the analog input signals are 

4. (Currently Amended) The general purpose single chip controller of claim 1, wherein the general purpose single chip controller is a LED controller, a battery charging controller, or a motor controller. 

5. (Currently Amended) The general purpose single chip controller of claim 1, wherein said one or more sensor comprises one or more of a temperature sensor, a current detector, or a voltage detector

6. (Currently Amended) The general purpose single chip controller of claim 1, wherein said one or more sensors measure controlling parameters and sends the data to the general purpose single chip controller, said general purpose single chip controller is programmed to process the data coming off the one or more sensors in order to perform the control and monitoring functions and to implement a modem for establishing the connectivity and communication with the remote gateway. 

8. (Currently Amended) The general purpose single chip controller of claim 1, wherein the communication means comprises one or more of a wireless modem or a powerline communication modem. 

the communication with the remote gateway comprises [[the]] wireless standards [[is]] which include IEEE802.15.4, IEEE802.11, 3G, 4G, or a standard for wireless broadband communication . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitation is “a communication means to establish connectivity and communication with a remote gate way” in claim 1
 Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
5. 	Claims 1-9 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
Regarding to Claim 1, MOK (KR100321906B1) teaches a general purpose single chip controller (ASIC chip 10, Fig. 1, Fig. 2) for imparting controlling, monitoring and communication functionality to a device, comprising: an analog sub-system (e.g., 19 DAC, 20 ADC, Fig. 2) to receive analog input signals from one or more sensors; a controller sub-system (e.g., interface logic 12, Fig. 2) to process the analog input signals and generating instruction for controlling the device; a communication interface(SCI communication interface, 18, Fig. 2) to establish the connectivity and communication with a remote gateway wherein the controller sub-system comprises a pulse width modulating controller ( e.g., PWM, 15, Fig. 2) .
	Yu (CN-101873090-A) teaches a general-purpose single chip (Chip Microcomputer A, Fig. 1) with an analog sub-system (A/D converter, A3, Fig. 1), a controller sub-system and a pulse width modulating controller (variable PWM module A3, Fig. 1) supports duty cycle resolution (PWM with variable duty cycle, Fig. 1 see page 4 of translation) to enable more control over smoothness of the analog signal and reduce sample-to-output delay. (The element “analog sub-system” is interpreted under 35 U.S.C. 112(f) as “various optional components that aids in transmitting and receiving signals to from and between the remote device and the communication means. See para [0044] and analog sub-system 402 in Fig. 4 of applicant’s specification).
	However, the prior art of records does not teach or suggest a general purpose single chip controller for imparting controlling, monitoring and communication functionality to a device with a communication means to establish the connectivity and communication with a remote gateway in combination with other limitation of the claim ( The element “ a communication means”  is interpreted under 35 U.S.C. 112(f) as “a wireless modem and/or a powerline communication modem” based on applicant’s specification para [0008] )
	Regarding to Claims 2-9, they depend on claim 1 or above.
.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
         Park (US 20080278983A1) teaches a control apparatus of a single-phase power converter for a photovoltaic power generation system                                                                                                                     	Sadwick (US 20110115399 A1) teaches a universal dimmer with a wireless control.
Schmidt (US20020128037A1) teaches a single wireless transceiver chip with modem core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PINPING SUN/Primary Examiner, Art Unit 2836